DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
It is not clear at this time whether the drawings having adequately depicted the claimed subject matter due to the §112 issues arising from the recitations of claim 8.  During examination, instant FIG 54 was considered to be the most relevant figure.  Examiner notes that FIG 54 seemingly fails to depict the depressurized gas chamber having a (second) duct, a (second) turbine positioned within the duct, and a (second) generator operably connected to the second turbine.  Should claim 8 be amended to include references to a second set of such elements (as interpreted and discussed below), corrected drawings will be required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, Applicant recites “the aperture” but it is unclear whether this refers to “a lowermost aperture” of claim 5 or “an aperture” of claim 6.  Clarification is required.  For purposes of examination, claim 7 will be interpreted as referring to the aperture of claim 6.
Regarding claim 8, Applicant’s recitations of “a duct,” “a turbine,” and “a generator” in lines 2, 3, and 4 of the claim, respectively, creates an issue of clarity.  Specifically, claim 5 (from which 8 depends) already recites “a duct,” “a turbine,” and “a generator” in lines 13-15.  Because the recitations of claim 8 are not distinguished from those of claim 5, subsequent references to “the duct,” “the turbine,” and “the generator” are unclear.  For example, claim 8 recites “a turbine positioned within the duct” in line 3.  It is unclear which instance of “a duct” is being referenced.  Appropriate corrections are required.  
For purposes of examination, claim 8 will be interpreted as reciting “a second duct,” “a second turbine,” and “a second generator” to provide a clear delineation between the elements of claim 1 and the elements of claim 8.  Those references to “the duct,” “the turbine,” and “the generator” found in claim 8 will be interpreted as referring to the “second” instances as defined above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 4,741,157 (“Nishikawa”) in view of U.S. Patent No. 10,899,422 (“Schmidt”) and common-knowledge within the art.
Regarding claim 1, Nishikawa discloses:
A buoyant wave energy converter (FIG 1; col. 1, ll. 21-23) comprising: 
a bulbous upper hull (buoy 1 comprises a bulbous hull); 
a tubular water channel (3) descending from the bulbous upper hull (FIG 1; col. 1, ll. 23-25) and having a lower aperture (4); 

a gas accumulator (5b) 
a gas turbine (6) configured to be rotated by gas exiting the gas accumulator (col. 1, ll. 30-32; 43-44); 
wherein water rising in the tubular water channel compresses gas in the tubular water channel (implicit; col. 1, ll. 38-44 discuss water rising and causing air to move to the turbine) and impels a portion of said gas to the gas accumulator (as air moves to the turbine, it must first pass through accumulator 5b).

	Nishikawa does not explicitly disclose a water ballast compartment integrated into the bulbous upper hull or the gas accumulator being in fluid communication with the water ballast.

	Schmidt discloses an autonomous floating platform (FIG 1) comprising a lower hull (110) having ballast tanks (111), said ballast tanks being in fluid communication with a gas accumulator (131).  Schmidt utilizes the gas accumulator for deballasting operations to more rapidly expunge water from the ballast tanks to enable a more rapid resurfacing of the autonomous platform (col. 8, ll. 21-30).  Schmidt further elaborates that the ability to submerge and surface enables the floating platform to avoid damage from environmental conditions (col. 2, ll. 42-49).

	Examiner notes that, while not discussed by Schmidt, the use of water ballasting is well-known in the art for the purposes of providing additional stability to floating vessels.

	In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Nishikawa (as taught by Schmidt and common-knowledge) to: include a water ballast compartment within the floating buoy and; to fluidly connect the gas accumulator of Nishikawa to the added water ballast compartment.  These modifications enable the wave energy converter of the prior art to: better control its stability (by means of using the added water ballast compartment as is well-known in the art); and submerge and surface as necessary to avoid damage that would otherwise result from inclement weather conditions (Schmidt; col. 2, ll. 42-49).
Regarding claim 2, the combination of Nishikawa in view of Schmidt (“the first combination”) discloses the limitations as set forth in claim 1 and Nishikawa further discloses an electrical generator (7) operatively cooperating with the gas turbine (col. 1, ll. 30-33).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1 but does not explicitly disclose the tubular water channel having an airfoil profile.  The use and effect of airfoil profiles is well-known in the art, as evidenced by standards for airfoils developed by the National Advisory Committee for Aeronautics.  One of ordinary skill in the art would be familiar with such standards (e.g., resulting from their use in turbines) as well as the varying effect different profiles have on fluid drag (i.e., different profiles result in varying amounts of drag forces acting upon the “blade” or surface in question) and, as a result, would find it obvious (prior to the effective filing date) to modify the shape of the tubular water channel of the prior art (as disclosed by Nishikawa) to utilize a standard airfoil profile for the well-known purposes of reducing drag forces acting upon the wave energy converter as it floats and travels through a body of fluid.
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose “wherein water falling in the tubular water channel reduces a pressure of gas in the tubular water channel causing gas to be drawn into the tubular water channel from atmosphere.”
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  When the prior art (as disclosed by Nishikawa) is properly considered, including inferences that one of ordinary skill would reasonably draw from the disclosure, Examiner finds the limitations above to be implicit to Nishikawa’s disclosure.
As disclosed, the valve chamber (5) of the prior art includes a plurality of valves (8) “capable of being open and closed.”  One of ordinary skill would immediately recognize that operation of the prior art requires a selective operation of the valves.  For example, in order to produce electrical power from the rise of water within the column, the valve on the left side of chamber 5b must be closed or else air would simply pass through chamber 5b to the atmosphere without passing through the turbine.  
One of ordinary skill would also recognize that, when operated to produce electrical power, some volume of air will be expelled from the system, resulting in a lower volume of air in the tubular column.  When the waves subsequently fall, air pressure within the tubular chamber will inherently decrease as a result of there being less air contained by the tubular chamber.  In order to continue operating to produce electrical power, the air that was previously expelled (resulting in the lower air pressure) must be replaced.  Thus, the prior art must implicitly have some means of replacing the lost volume of air.
Turning to the disclosure of Nishikawa, one of ordinary skill would recognize that the valves of the prior art may be opened to permit air to return to the tubular chamber as the water level falls.  For example, valves on both sides of chamber 5b may be opened when the water level is falling such that air is drawn from the atmosphere, through chamber 5b, into the tubular water chamber 3.
Thus, Examiner finds that the first combination, particularly the disclosure of prior art found in Nishikawa, implicitly discloses each and every limitation of claim 4.
Regarding claim 5, Nishikawa discloses:
A buoyant wave energy converter (FIG 1; col. 1, ll. 21-23) comprising: 
a buoy (1) configured to float adjacent to an upper surface of a body of water over which waves pass (FIG 1; col. 1, ll. 22-25), the buoy including 
a water tube (3) depending from the buoy and configured to have an approximately vertical orientation when the buoy floats adjacent to an upper surface of a body of water (see FIG 1), the water tube having a lowermost aperture (4) that fluidly connects the interior of the water tube to the body of water (col. 1, ll. 25-27); 
a high-pressure valve (one of valves 8, located at the right side of chamber 5b) at an upper end of the water tube (FIG 1; chamber 5b and valves 8 are all located “at an upper end of the water tube), said high-pressure valve fluidly connecting the interior of the water tube to an interior of the pressurized gas chamber (the valve on the right side of chamber 5b separates the chamber from the interior of the water tube as depicted in FIG 1); 
a low-pressure valve (one of valves 8, located at the left side of chamber 5b) at the upper end of the water tube (FIG 1; chamber 5b and valves 8 are all located “at an upper end of the water tube), said low-pressure valve fluidly connecting the interior of the water tube to atmosphere (the valve on the left side of chamber 5b selectively connects the atmosphere to the interior of the water tube via chamber 5b); 
a duct (5a) fluidly connecting the interior of the pressurized gas chamber to atmosphere (as shown in FIG 1; chamber 5a is located atop chamber 5b such that air in chamber 5b is expelled to the atmosphere through chamber 5a; col. 1, ll. 38-44); 
a turbine (6) positioned in the duct (see FIG 1); 
and a generator (7) operably connected to the turbine (col. 1, ll. 43-44); 
whereby wave-induced vertical movements of the buoyant wave energy converter cause water within the water tube to move upwardly (col. 1, ll. 38-39) to thereby compress a gas in an upper portion of the water tube (implicit; as water level rises, air is compressed into a smaller volume); 
whereby the compression of the gas causes a portion of the gas to flow through the high-pressure valve and into the pressurized gas chamber (when air in the tubular water chamber is compressed as a result of rising water levels, said compressed air is caused to flow through the valve on the right side of chamber 5b, i.e., “the high-pressure valve”); 
whereby wave-induced vertical movements of the buoyant wave energy converter cause water within the water tube to move downwardly (col. 1, ll. 38-39) to thereby decompress the gas in the upper portion of the water tube (implicit; as water level falls, the air in the tubular water chamber expands in volume resulting in a lower air pressure); 
whereby the decompression of the gas causes air to be drawn into an upper portion of the water tube (when air in the tubular water chamber is decompressed as a result of falling water levels, said decompression results in a lower pressure, relative to the atmosphere, in the tubular water chamber and causes air to be drawn into the chamber via the valve on the left side of chamber 5b, i.e., “the low-pressure valve”); and 
whereby a flow of pressurized air from the pressurized gas chamber through the duct causes a rotation of the turbine and causes the generator to produce electrical power (col. 1, ll. 38-44).

	Nishikawa does not explicitly disclose the presence of a ballast chamber located within the buoy as recited by the preamble of claim 1.  Because the preamble limits the structure of the claimed invention, it (i.e., “the buoy including a water ballast”) must be treated as a claim limitation.  
Schmidt discloses an autonomous floating platform (FIG 1) comprising a lower hull (110) having ballast tanks (111), said ballast tanks being in fluid communication with a gas accumulator (131).  Schmidt utilizes the gas accumulator for deballasting operations to more rapidly expunge water from the ballast tanks to enable a more rapid resurfacing of the autonomous platform (col. 8, ll. 21-30).  Schmidt further elaborates that the ability to submerge and surface enables the floating platform to avoid damage from environmental conditions (col. 2, ll. 42-49).
	Examiner notes that, while not discussed by Schmidt, the use of water ballasting is well-known in the art for the purposes of providing additional stability to floating vessels.
	In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Nishikawa (as taught by Schmidt and common-knowledge) to: include a water ballast compartment within the floating buoy and; fluidly connect the gas accumulator of Nishikawa to the added water ballast compartment.  These modifications enable the wave energy converter of the prior art to: better control its stability (by means of using the added water ballast compartment as is well-known in the art); and submerge and surface as necessary to avoid damage that would otherwise result from inclement weather conditions (Schmidt; col. 2, ll. 42-49).
Regarding claims 6 and 7, the first combination discloses the limitations as set forth in claim 5 and further discloses the pressurized gas chamber being in fluid communication with the water ballast (col. 8, ll. 21-30).  The first combination does not, however, explicitly disclose an aperture in the buoy that fluidly connects the water ballast with the body of water, the aperture comprising a valve positioned within said aperture.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
One of ordinary skill, having read the Schmidt disclosure, would recognize that there must implicitly be an aperture connecting the ballast tanks of Schmidt to the body of water in order to perform the ballasting functions disclosed in the reference.  Without such an aperture, the device of Schmidt would be wholly incapable of filling the ballast tanks with water because the compressed air tanks cannot deliver water to the ballast tank.
Furthermore, said aperture must comprise some means for selectively allowing water into the ballast chamber.  Without such means, the ballast chamber would simply be full of water at all times.  As such, Schmidt must also implicitly disclose a valve within the aperture.
Examiner therefore finds that the first combination implicitly discloses a valve positioned within an aperture in the buoy that fluidly connects the water ballast with the body of water because the ballasting operation requires some means for selectively delivering water from the body of water to the water ballast compartment.
Regarding claim 8, the first combination discloses the limitations as set forth in claim 5 and Nishikawa further discloses the system of the prior art being configured such that, in response to a water level in the tubular water chamber falling, air from the atmosphere is drawn in through a low-pressure valve on the left side of chamber 5b, up into the turbine and generator chamber 5a, out through another of valves 8 (located on the right side of chamber 5a) and down into the tubular water chamber.  Thus, the prior art discloses “a turbine positioned within a duct; and a generator operably connected to the turbine; whereby air from the atmosphere flows into the duct, causing a rotation of the turbine and causing the operably-connected generator to produce electrical power.”
The instant claim therefore differs from the prior art as a matter of including: a depressurized gas chamber having a second duct; a second turbine positioned within the second duct; and a second generator operably connected to the second turbine.  Examiner notes that this “depressurized gas chamber” and its second duct, turbine, and generator all function identically to the pressurized gas chamber and related elements of the prior art. 
Turning back to the prior art disclosure, FIG 1 of Nishikawa shows an unlabeled, L-shaped chamber positioned to the left of chamber 5b.  This chamber may be broadly interpreted as “a depressurized gas chamber” because air passing through said chamber is either at atmospheric pressure or has become decompressed after passing through the turbine and generator of the pressurized gas chamber.  Furthermore, this “depressurized gas chamber” includes “a second duct” in the form of the vertical portion of the L-shaped chamber.
Thus, the instant claims differ from the prior art solely through inclusion of a second turbine and a second generator positioned within the second duct.  As such, Examiner finds that claim 8 amounts to little more than duplication of parts.
The courts have previously held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Here, addition of a second turbine and a second generator within the second duct of the prior art would have the obvious and expected result of producing electrical power from air passing through the second duct.  Thus, introduction of a second turbine and second generator has no patentable significance when viewed in context of the prior art and, therefore, claim 8 fails to patentably distinguish over the prior art of record.
Regarding claim 9, the first combination discloses the limitations as set forth in claim 5 but does not explicitly disclose the tubular water channel having an airfoil profile.  The use and effect of airfoil profiles is well-known in the art, as evidenced by standards for airfoils developed by the National Advisory Committee for Aeronautics.  One of ordinary skill in the art would be familiar with such standards (e.g., resulting from their use in turbines) as well as the varying effect different profiles have on fluid drag (i.e., different profiles result in varying amounts of drag forces acting upon the “blade” or surface in question) and, as a result, would find it obvious (prior to the effective filing date) to modify the shape of the tubular water channel of the prior art (as disclosed by Nishikawa) to utilize a standard airfoil profile for the well-known purposes of reducing drag forces acting upon the wave energy converter as it floats and travels through a body of fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not discussed above, generally relate to wave energy converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832